                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-155-KDB-DCK

 EQUAL EMPLOYMENT OPPORTUNITY                               )
 COMMISSION,                                                )
                                                            )
                   Plaintiff,                               )
                                                            )
     v.                                                     )      ORDER
                                                            )
 SPENCER GIFTS, LLC,                                        )
                                                            )
                   Defendant.                               )
                                                            )

          THIS MATTER IS BEFORE THE COURT on “Plaintiff EEOC’s Notice Of Status And

Motion To Extend Discovery” (Document No. 57) filed March 17, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting that

Defendant does not object, the undersigned will grant the motion.

          The instant motion states that on March 1, 2020, the parties “reached a settlement

agreement in the instant case, the terms of which are outlined in a Consent Decree.” (Document

No. 57, p. 1). To date, the parties have not fully executed the Consent Decree, and Plaintiff seeks

to extend the imminent discovery deadline. The Court will allow the requested relief and

encourages the parties to finalize their agreement as soon as possible.

          Based on Plaintiff’s indication that this matter is settled, the undersigned will also deny as

moot the “Motion To Strike Defendant’s Responses To Plaintiff EEOC’s Requests For Admission

To Defendant” (Document No. 34), without prejudice to Plaintiff re-filing at a later date if the

parties fail to finalize their settlement.
       IT IS, THEREFORE, ORDERED that “Plaintiff EEOC’s Notice Of Status And Motion

To Extend Discovery” (Document No. 57) is GRANTED. Case deadlines are revised as follows:

discovery completion - May 20, 2020; dispositive motions – June 5, 2020.

       IT IS FURTHER ORDERED that the parties shall file a Notice Of Settlement, or a Status

Report explaining why settlement has not been completed, on or before April 17, 2020.

       IT IS FURTHER ORDERED that the “Motion To Strike Defendant’s Responses To

Plaintiff EEOC’s Requests For Admission To Defendant” (Document No. 34) is DENIED AS

MOOT.


                             Signed: March 17, 2020




                                                2
